Citation Nr: 1758452	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-29 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUES

1.  Entitlement to service connection for pernicious anemia, to include as due to herbicide exposure.

2.  Entitlement to service connection for a thyroid disorder, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension (claimed as high blood pressure), to include as due to herbicide exposure.

4.  Entitlement to service connection for a heart disorder, including ischemic heart disease, to include as due to herbicide exposure.

5.  Entitlement to service connection for a stroke, to include as due to herbicide exposure.

6.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to July 1967.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

A videoconference hearing was held in February 2016.  A transcript of the hearing is of record.  The issues on appeal have been recharacterized as stated above based on the clarification received from the Veteran during a March 2011 telephone conversation with the RO and the hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS).




FINDING OF FACT

On December 11, 2017, the Board received notification that the Veteran died in October 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
	

Department of Veterans Affairs


